PD-1214-15

                                              Texas
                                  Court of Criminal Appeals
                                          Austin Texas                 n u " - APPEALS
                                                                             up m »
NATHAN BURGESS,
                                                                           Abei/toosta.Ctert'
       Appellant,

v.                                                                  Case No. 05-14-00216-CR


State of Texas, et al,

       Appellee.                                                                      FILED IN
                                                                             COURT OF CRIMINAL APPEALS
                         MOTION TO EXTEND TIME TO FILE APPEAL                       SEP 18 2015
                                      I. INTRODUCTION                             Abel Acosta, Cierk

                         TO THE HONORABLE JUDGE SAID COURT:

COMES NOW Appellant, Nathan Burgess, pursuant to TEXAS RULES OF CRIMINAL

PROCEDURE 10:5 (b) and hereby respectfully moves this Honorable Court to make an order

to Extend Time to File his appeal to this court. Appellant received his notice of judgment from

the Dallas COA on August 4th, 2015 giving him 30 days to file his appeal or Extension which
should have been September 3rd, 2015, but Appellant miscalculated his deadline to file.
Appellant called the courts clerk and was told a grace period is allowed for a showing of good
cause. Appellant would like the court to know that he is pro se at this point without counsel and
asks the patience of the court for his lack of knowledge with corresponding with the court.

Appellant is attaching a copy of the Judgment form theCOA in Dallas in an effort to provide all
documentation as required in his request for an extension for the court.
For the foregoing reasons, Plaintiff respectfully request that this Court exercise its inherent

authority and grant an extension of time to file his appeal to this court in his Illegal Dumping

Case referenced in this and attached documentation.




                                               Respectfully submitted,




                                               Nathan Burgess
                                               4101 S Custer Road, Apt 3313
                                               McKinney, TX 75070
                                               Phone:(972)971-8361
                                               Fax:(972) 232-2356
                                               Email: pilotschoice@hotmail.com




Plaintiffs [MOTION]                                                                      Page 2
                              CERTIFICATE OF SERVICE




       I hereby certify that on 9/04/15 APPELLANT has mailed a copy of this Motion to Texas

Court of Criminal Appeals, PO Box 12308 Austin, Texas, 78711 and then delivered a copy to the

District Attorneys Office of Collin County Texas by email to Mr. Rolator, Collin County

Prosecutor.




                                              Nathan Burgess
                                              4101 S Custer Road, Apt 3313
                                              McKinney, TX 75070
                                              Phone:(972)971-8361
                                              Fax: (972) 232-2356
                                              Email: pilotschoice@hotmail.com




Plaintiffs [MOTION]                                                                   Page 4
                                          Texas
                               Court of Criminal Appeals
                                      Austin Texas



NATHAN BURGESS,                             §
                                            §
      APPELLANT,                            §
                                            §
vs.                                         §              Case No. 05-14-00216-CR


G.M.COX,efa/.,                              §
                                            §
       APPELLEE.                            §

                   MOTION TO EXTEND TIME TO FILE APPEAL



The Court has considered Plaintiffs MOTION TO EXTEND TIME TO FILE APPEAL and
finding that good cause exists, the Motion is GRANTED.


IT IS SO ORDERED




DATED


                                                  JUDGE




Plaintiffs [MOTION]                                                           Page 3
                              Law Office of William L. Schultz
                                       2101 Brugge Court
                                      Piano, Texas 75025
                                        (972)517-1020

                                         August 6, 2015



Mr. Nathan Burgess
4101 S.Custer Road, #3313
McKinney, TX 75070

Dear Mr. Burgess:

The opinion of the Court of Appeals arrived. It was not good news. The Court of Appeals
upheld (Affirmed) your conviction. I am sorry it came out the way it did, but only a very small
percentage of appeals are successful. Tlie trial judge is very skilled and shemade sure she gave
you a fair trial and that means it was nearly error free.

You have the rightto file apro se Petition for Discretionary Reviewwith the Court of Criminal
Appeals in Austin, Texas. I don't see anything sobad about your trial that they would be likely
to agree to or even review the case, but it is your right if you wish to do it. I have enclosed a
copy of the applicable portion of the Texas Rules of Appellate Procedure relating to howyou file
a PDR. The Court of Criminal Appeals will, in my judgment, be very tolerant of your efforts
because they know you are not a lawyer.

Pay particular attention to tlie time limits. You have 30 days to file the Petition from the date of
the opinion, which 1also enclose. The opinion was August 4,2015 so your filing deadline is
September 3, 2015. I wouldassume September 2, 2015 is your due date to giveyou a day to
play with.

The address for the Court of Criminal Appeals is Texas Court of Criminal Appeals P.O. Box
12308 Austin. Texas 78711.

Sincerelfy,




William L. Schultz
                                                                                                           FILE COPY


Chief Justice                                                                                             LisaMatz
 Carolyn Bright                                                                                       Clerk of the Court
                                                                                                        (214)712-3450
Justices                                                                                         theclerk@5th.txcourts.gov
 David L. Bridges
 Molly Francis                                                                                        Gayle Humpa
 Douglas S. Lang                                                                                 Business Administrator
 Elizabeth Lang-Miers                                                                                 (214) 712-3434
 Robert M. Fillmore                                                                            gayle.humpa@5th.txcourts.gov
 Lana Myers                                      Court of Appeals
 David Evans                                                                                              Facsimile
 David Lewis
                                       jfiftl) ©tstrtct of toa* at ©alias                               (214)745-1083
 Ada Brown
                                               600 Commerce Street, Suite 200
 Craig Stoddart                                                                                        Internet
 Bill Whitehill                                     Dallas, Texas 75202                      WWW.TXCOtreTS.GOV/5THCOA.ASPX
 David J. Schenck                                      (214)712-3400


                                                      August 04,2015

        William L. Schultz                                       Rachel Tran
        Attorney At Law                                           Collin County District Attorney's Office
        2101 Brugge Court                                         Asst. Criminal District Attorjiey
        Piano, TX 75025                                          2100 Bloomdale Rd., Ste. 200
        * DELIVERED VIA E-MAIL *                                 McKinney, TX 75071
                                                                  * DELIVERED VIA E-MAIL *

        RE:         Court of Appeals Number:      05-14-00216-CR
                  Trial Court Case Number:        001-86625-2012

        Style: Nathan Earl Burgess
                  v.

                    State of Texas

                    Please find attached the opinion that issued in the above cause today.

                                                  Respectfully,

                                                  /s/ Lisa Matz, Clerk of the Court

        cc:      The Honorable Corinne A. Mason (DELIVERED VIA E-MAIL)
                 Stacey Kemp (DELIVERED VIA E-MAIL)
                 The Honorable Mary L. Murphy (DELIVERED VIA E-MAIL)
                 Greg Willis (DELIVERED VIA E-MAIL)
                                Court of Appeals
                       JRtftlj ©tfltrfct of Qtexas at ©alias
                                     JUDGMENT


NATHAN EARL BURGESS, Appellant                         On Appeal from the County Court at Law
                                                       No. 1, Collin County, Texas
No. 05-14-00216-CR        V.                           Trial Court Cause No. 001-86625-2012.
                                                       Opinion delivered by Justice Brown. Justices
STATE OF TEXAS, Appellee                               Bridges and Fillmore participating.

       Based onthe Court's opinion of this date, thejudgment of the trial court is AFFIRMED.


Judgment entered this 4th day of August, 2015.




                                                 -9-